           Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KATHY H. MARQUEZ,                              No. 2:19-cv-778-KJN
12                        Plaintiff,                    ORDER ON PARTIES’ CROSS MOTIONS
                                                        FOR SUMMARY JUDGMENT
13             v.
                                                        (ECF Nos. 14, 17)
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                          Defendant.
16

17            Plaintiff seeks judicial review of a final decision by the Commissioner of Social Security

18   denying her application for Title II disability insurance benefits and Title XVI supplemental

19   benefits.1 In her summary judgment motion, plaintiff primarily contends the Administrative Law

20   Judge (“ALJ”) erred in assessing her mental limitations and failed to fully develop the record.

21   The Commissioner opposed and filed a cross–motion for summary judgment.

22            The Court DENIES plaintiff’s motion for summary judgment, GRANTS the

23   Commissioner’s motion, and AFFIRMS the final decision of the Commissioner.

24   ///

25   ///

26   ///

27
     1
      This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and the parties
28   consented to the jurisdiction of the undersigned for all purposes. (See ECF Nos. 4, 5.)
                                                       1
          Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 2 of 9

 1   I.      BACKGROUND AND ALJ’S FIVE–STEP ANALYSIS2

 2           Plaintiff applied for benefits on December 9, 2014, alleging an onset date of September

 3   13, 2014. (Administrative Transcript (“AT”) 295.) Plaintiff claimed the following medical

 4   conditions: “Back injury, Pancreatic cancer/vascular tumor, Thyroid problems/past cancer,

 5   depression, anxiety, removal of spleen and most of pancreas, Stomach problems.” (AT 618.)

 6   Plaintiff’s application was denied initially and again upon reconsideration. (AT 644-45, 676-77.)

 7   Plaintiff, aided by an attorney, sought review of these denials with an ALJ. (AT 684, 699.)

 8           At a July 18, 2017 hearing, plaintiff testified about her conditions, and the ALJ heard

 9   testimony from a vocational expert regarding plaintiff’s ability to work. (AT 563-617.) Prior to

10   the testimony, the ALJ asked plaintiff’s counsel if the record was complete, and counsel replied

11   that it was. (AT 565.) However, throughout the hearing, the ALJ noted that certain information

12   testified to by plaintiff was not reflected in the file—including files on a CD that was in plaintiff’s

13   possession at the hearing but not printed out. (See AT 567, 571, 575, 577, 592, 594-98.) At the

14   end, the ALJ admitted a number of late-filed records, ordered plaintiff to update the record,

15   ordered two more consultative exams, and called for a supplemental hearing. (AT 612-16.)

16   Plaintiff participated in the exams, but did not submit any additional records to the ALJ.

17   2
       Disability Insurance Benefits are paid to disabled persons who have contributed to the Social
     Security program. 42 U.S.C. §§ 401 et seq. Disability is defined, in part, as an “inability to
18
     engage in any substantial gainful activity” due to “a medically determinable physical or mental
19   impairment. . . .” 42 U.S.C. § 423(d)(1)(a). A parallel five-step sequential evaluation governs
     eligibility for benefits. See 20 C.F.R. §§ 404.1520, 404.1571–76; Bowen v. Yuckert, 482 U.S.
20   137, 140–42 (1987). The following summarizes the sequential evaluation:
              Step one: Is the claimant engaging in substantial gainful activity? If so, the
21            claimant is found not disabled. If not, proceed to step two.
22            Step two: Does the claimant have a “severe” impairment? If so, proceed to step
              three. If not, then a finding of not disabled is appropriate.
23            Step three: Does the claimant’s impairment or combination of impairments meet
              or equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
24            claimant is automatically determined disabled. If not, proceed to step four.
              Step four: Is the claimant capable of performing her past relevant work? If so,
25            the claimant is not disabled. If not, proceed to step five.
26            Step five: Does the claimant have the residual functional capacity to perform any
              other work? If so, the claimant is not disabled. If not, the claimant is disabled.
27   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995). The claimant bears the burden of proof in
     the first four steps of the sequential evaluation process. Bowen, 482 U.S. at 146 n.5. The
28   Commissioner bears the burden if the sequential evaluation process proceeds to step five. Id.
                                                          2
        Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 3 of 9

 1          Almost four months later, on November 14, 2017, the ALJ issued a decision determining

 2   that plaintiff was not disabled for the relevant period. (AT 295-307.) At step one, the ALJ

 3   concluded plaintiff had not engaged in substantial gainful activity since September 3, 2014. (AT

 4   298.) At step two, the ALJ found plaintiff had the following severe impairments: “degenerative

 5   disc disease of the lumbar and cervical spine; rhabdomyolysis, obesity, and hypertension.” (Id.)

 6   The ALJ found plaintiff’s mental impairments, including depression, anxiety, a personality

 7   disorder, a dysthymic disorder, polysubstance abuse, borderline intellectual functioning, a pain

 8   disorder, and a mood disorder, did not cause “more than minimal limitation in the claimants

 9   ability to perform basic mental work activities and are therefore nonsevere.” (Id.) At step three,

10   The ALJ determined the severe impairments did not meet or medically equal a listed impairment.

11   (AT 300).

12          The ALJ then found plaintiff had the residual functional capacity (“RFC”) to perform

13   “sedentary work,” with the “ability to lift and carry 10 pounds occasionally and 10 pounds

14   frequently; to stand and walk for 4 hours in an 8-hour workday; and to sit for 8 hours in an 8-hour

15   work day[, and] is never able to kneel, crouch or crawl; and should avoid concentrated exposure

16   to hazards.” (AT 301.) In reaching this conclusion, the ALJ stated he considered plaintiff’s

17   expressed symptoms, the objective medical evidence in the record, and the opinion evidence of

18   record. (Id.) The ALJ found the severity of plaintiff’s expressed symptoms to be inconsistent

19   with the medical and other evidence in the record. (AT 305.) Ultimately, the ALJ concluded at

20   steps four and five that while plaintiff was incapable of performing past work, there were a
21   significant number of jobs in the national economy that plaintiff could perform. (AT 305-06.)

22          Plaintiff appealed to the Appeals Council, and submitted additional medical records. (See

23   AT 2.) On March 15, 2018, the Council denied Plaintiff’s appeal. (AT 1-7.) The Council found

24   that those additional records pertaining to plaintiff’s health from after the hearing were irrelevant,

25   and those filed before did “not show a reasonable probability that it would change the outcome of

26   the decision.” (AT 2.) Plaintiff then timely filed this action requesting judicial review of the
27   Commissioner’s final decision, and the parties filed cross–motions for summary judgment. (ECF

28   Nos. 1, 17, 20.)
                                                        3
           Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 4 of 9

 1   II.      STANDARD OF REVIEW

 2            The Court reviews the Commissioner’s decision de novo, and should reverse “only if the

 3   ALJ's decision was not supported by substantial evidence in the record as a whole or if the ALJ

 4   applied the wrong legal standard.” Buck v. Berryhill, 869 F. 3d 1040, 1048 (9th Cir. 2017).

 5   Substantial evidence is more than a mere scintilla, but less than a preponderance; i.e. “such

 6   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

 7   Edlund v. Massanari, 253 F. 3d 1152, 1156 (9th Cir. 2001). “The ALJ is responsible for

 8   determining credibility, resolving conflicts in medical testimony, and resolving ambiguities.” Id.

 9   The court will uphold the ALJ’s conclusion where “the evidence is susceptible to more than one

10   rational interpretation.” Tommasetti v. Astrue, 533 F. 3d 1035, 1038 (9th Cir. 2008). Further, the

11   court may not reverse the ALJ’s decision on account of harmless error. Buck, 869 F. 3d at 1048.

12   III.     ISSUES PRESENTED

13            Plaintiff alleges two errors on the ALJ’s part. First, plaintiff contends the ALJ erred in

14   finding her mental limitations non-severe at step 2, as she argues the ALJ should have included

15   plaintiff’s borderline intellectual functioning as a severe condition. Concurrent with this

16   assertion, plaintiff contends Dr. Regazzi’s exam notes reveal multiple mental impairments, and

17   the ALJ only summarized the Dr.’s findings without discussing plaintiff’s borderline intellectual

18   functioning. Second, plaintiff contends the ALJ failed to develop the record “fully and fairly”

19   when he issued a decision without the aid of the missing records or a supplemental hearing.

20   Plaintiff requests a remand for further proceedings. (ECF No. 14.)
21            The Commissioner counters each of plaintiff’s arguments and maintains the ALJ’s

22   opinion should be affirmed. First, the Commissioner contends the ALJ properly analyzed

23   plaintiff’s alleged mental impairments at step two using the paragraph B criteria, which led to a

24   finding of, at best, mild impairments. The Commissioner argues the ALJ properly analyzed Dr.

25   Regazzi’s exam and opinion, and therefore did not err in crafting plaintiff’s RFC. Second, the

26   Commissioner contends that because plaintiff did not submit any records in the four months after
27   the hearing, the prior record and two new consultative examinations were all the ALJ needed to

28   finalize the decision. (ECF No. 17.)
                                                         4
        Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 5 of 9

 1   IV.      DISCUSSION

 2
           A. The ALJ did not commit reversible error in failing to find plaintiff’s borderline
 3            intellectual functioning to be severe at step two, nor in formulating plaintiff’s RFC.
 4            Under step two, the ALJ is to classify any impairments as either “severe” or “non-severe.”

 5   See 20 C.F.R. §§ 404.1520, 1571-76. A “severe” impairment is one that significantly limits the

 6   physical or mental ability to perform basic work activities. § 404.1520(c). This assessment is a

 7   “de minimus screening to dispose of groundless claims.” Edlund, 253 F.3d at 1158.

 8            The weight given to medical opinions depends in part on whether they are proffered by

 9   treating, examining, or non-examining professionals. Holohan v. Massanari, 246 F.3d 1195,

10   1201-02 (9th Cir. 2001); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Generally speaking,

11   a treating physician’s opinion carries more weight than an examining physician’s opinion, and an

12   examining physician’s opinion carries more weight than a non-examining physician’s opinion.

13   Holohan, 246 F.3d at 1202.

14            To evaluate whether an ALJ properly rejected a medical opinion, in addition to

15   considering its source, the court considers whether (1) contradictory opinions are in the record;

16   and (2) clinical findings support the opinions. Lester, 81 F.3d at 831. A contradicted opinion of a

17   treating or examining professional may be rejected for “specific and legitimate” reasons. Id. at

18   830. An ALJ provides specific and legitimate reasons by “setting out a detailed and thorough

19   summary of the facts and conflicting clinical evidence, stating [an] interpretation thereof, and

20   making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).

21            Plaintiff argues that the ALJ’s determination of plaintiff’s medically-determinable mental

22   impairments, including her borderline intellectual functioning, as non-severe was error, given the

23   results of Dr. Regazzi’s August 2017 examination. Plaintiff relies on Webb v. Barnhart for the

24   proposition that the ALJ’s conclusion must be “clearly established by medical evidence.” 433

25   F.3d 683 (9th Cir. 2005). Further, plaintiff argues even if these impairments were properly

26   deemed non-severe, the ALJ should have taken them into account when formulating the RFC.

27            However, as the court in Webb noted, “[a]n impairment or combination of impairments

28   may be found ‘not severe only if the evidence establishes a slight abnormality that has no more
                                                        5
        Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 6 of 9

 1   than a minimal effect on an individual's ability to work.’” Id. at 686 (quoting Smolen v. Chater,

 2   80 F.3d 1273, 1290 (9th Cir. 1996)). At the start of the step two analysis, the ALJ first listed all

 3   of plaintiff’s medically-determinable mental impairments, which included “depression, anxiety, a

 4   personality disorder, a dysthymic disorder, polysubstance abuse, borderline intellectual

 5   functioning, a pain disorder, and a mood disorder.” (AT 298.) The ALJ found these conditions,

 6   “considered singly and in combination, do not cause more than minimal limitation in the

 7   claimant’s ability to perform basic mental work activities and are therefore nonsevere.” (Id.) The

 8   ALJ worked through the “paragraph B” criteria (see 20 C.F.R., Part 404, Subpart P, Appendix 1),

 9   and found her impairments to be either mild or insignificant. (AT 298-99.) These findings are

10   based on the medical evidence in the record, including two mental exams performed prior to

11   plaintiff’s filing of her claim, the consultative reports of the two state agency physicians who

12   reviewed plaintiff’s case at the initial and reconsideration stages, and the post-hearing

13   psychological exam by Dr. Regazzi in August 2017. (Id.) Plaintiff argues this analysis ignores

14   Dr. Regazzi’s assessment of some other moderate limitations, including for her “ability to

15   perform work activities without special or additional supervision,” her “ability to complete a

16   normal workday or workweek without interruptions resulting from [her] psychiatric condition”

17   and her “low average verbal intelligence” and “borderline nonverbal intelligence.” (AT 299.)

18   However, the ALJ appropriately dealt with these more-restrictive findings from Dr. Regazzi in

19   the very next paragraph. (AT 300.) There, the ALJ gave less weight to the moderate limitations

20   because they were inconsistent with Dr. Regazzi’s own notes, plaintiff’s activities of daily living,
21   and the opinions of the other physicians—which the ALJ detailed in the paragraphs preceding the

22   discussion of Dr. Regazzi’s examination. (Id.)

23          The undersigned finds no error in the ALJ’s assignment of plaintiff’s mental conditions at

24   step two. The decision sufficiently shows that Dr. Regazzi’s more-restrictive findings were at

25   odds with the other medical evidence in the record. Confronted with these inconsistencies, the

26   ALJ set forth specific and legitimate reasons for discounting Dr. Regazzi’s moderate findings.
27   Lester, 81 F. 3d at 831 (to evaluate whether an ALJ properly rejected a medical opinion, in

28   addition to considering its source, the court considers whether (1) contradictory opinions are in
                                                        6
        Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 7 of 9

 1   the record; and (2) clinical findings support the opinions). Thus, contrary to plaintiff’s argument,

 2   the ALJ’s discussion of Dr. Regazzi’s exam was not a mere summary, but a sufficiently-detailed

 3   explanation of why the doctor’s moderate restrictions were given less weight.

 4          After rejecting Dr. Regazzi’s findings, the ALJ’s appropriately relied on the remaining

 5   medical evidence in finding any mental impairments at step two to be non-severe. Further, the

 6   ALJ was not required to discuss Dr. Regazzi’s moderate limitations in the RFC portion of the

 7   decision (see AT 301-05), as they had already been rejected at step two. Requiring the ALJ to

 8   repeat the findings on Dr. Regazzi’s exam in the RFC section would be unnecessary formalism.

 9   For these reasons, the court finds the ALJ did not fail in assessing plaintiff’s mental impairments,

10   either at step two or during the RFC formulation.

11      B. The ALJ did not fail in his duty to develop the record.

12          “The ALJ in a social security case has an independent duty to fully and fairly develop the

13   record and to assure that the claimant’s interests are considered.” Tonapetyan v. Halter, 242 F.3d

14   1144, 1150 (9th Cir. 2001). “Ambiguous evidence, or the ALJ’s own finding that the

15   record is inadequate to allow for proper evaluation of the evidence, triggers the ALJ’s duty to

16   conduct an appropriate inquiry.” Id.; see Mayes v. Massanari, 276 F.3d 453, 459–60 (9th Cir.

17   2001) (“An ALJ’s duty to develop the record further is triggered only when there is ambiguous

18   evidence or when the record is inadequate to allow for proper evaluation of the evidence.”). “The

19   ALJ may discharge this duty in several ways, including: subpoenaing the claimant’s physicians,

20   submitting questions to the claimant’s physicians, continuing the hearing, or keeping the record
21   open after the hearing to allow supplementation of the record.” Tonapetyan, 242 F.3d at 1150.

22          Here, plaintiff argues that because the ALJ explicitly recognized at the hearing that there

23   were gaps in the record (see AT 567, 571, 575, 577, 592, 594-98), and explicitly informed

24   plaintiff he would leave the record open and schedule a supplemental hearing, it was error for the

25   ALJ to release the decision prior to receiving the updated records and holding this second

26   hearing. The court takes issue with multiple portions of plaintiff’s argument.
27          First, plaintiff is correct that the ALJ indicated he would leave the record open for her to

28   submit the latest records. However, it appears four months passed without word from plaintiff or
                                                         7
        Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 8 of 9

 1   her counsel, and the court wonders how much longer plaintiff would want the ALJ to have

 2   waited. In fact, it appears plaintiff may have had some of these exhibits on a disc with her at the

 3   hearing, and it is unclear if those exhibits were ever submitted. As plaintiff is aware, the burden

 4   falls to her to demonstrate her disability at the first four steps, and the fault for the ALJ’s inability

 5   to consider the information therein falls on her and not the ALJ. See Bowen, 482 U.S. at 146 n.5

 6   (“The claimant bears the burden of proof in the first four steps of the sequential evaluation

 7   process.”). The ALJ’s decision to keep the record open for four months was a reasonable amount

 8   of time to wait, and absent any submissions, the ALJ was within his right to rely on the evidence

 9   submitted. A review of other persuasive cases supports this conclusion. See Kaur v. Saul, 2019

10   WL 4013601, *6 (E.D. Cal. August 26, 2019) (Claire, M.J.) (finding that the ALJ discharged his

11   duty to supplement the record by holding the case open for four months before issuing a

12   decision); Caijigal v. Berryhill, 2018 WL 3000543, *4 (D. Hi. June 15, 2018) (ALJ’s

13   announcement that he would leave the record open for an additional medical report, and would

14   release a decision in three or four months, was sufficient to discharge his duty); Williams v.

15   Colvin, 2015 WL 5227736, *3 (N.D. Ill. September 4, 2015) (finding a three-and-a-half month

16   delay in leaving the record open to be reasonable); Shepherd v. Astrue, 2010 WL 883012, *1 (D.

17   Or. March 9, 2010) (“As it was, the ALT waited almost three months to issue a decision, without

18   receiving any documentation from Ms. Shepherd . . . The record clearly demonstrates that

19   [plaintiff] was given every opportunity to submit additional medical records, yet failed to do so[,]

20   and that Ms. Shepherd has not shown good cause for that failure.”).
21           Second, the ALJ did not stand idly by waiting for plaintiff to submit the missing records.

22   Instead, it appears he ordered multiple consultative exams in order to clear up the ambiguity in

23   the record. See 20 C.F.R. § 404.1519a (“If we cannot get the information we need from your

24   medical sources, we may decide to purchase a consultative examination.”) Plaintiff participated

25   in these exams, and the ALJ relied upon them in resolving the ambiguities in the record—up

26   through and including the RFC formulation stage. Tonapetyan, 242 F.3d at 1150; see also
27   Rodriguez v. Astrue, 2012 WL 5990125, at *5 (C.D. Cal. Nov. 30, 2012) (finding no error in

28   record supplementation where, after discovering an ambiguity, the ALJ “ordered two consultative
                                                          8
        Case 2:19-cv-00778-KJN Document 18 Filed 06/26/20 Page 9 of 9

 1   examinations and kept the record open for 30 days to allow Rodriguez to submit additional

 2   evidence.”) (citing Reed v. Massanari, 270 F.3d 838, 841 (9th Cir. 2001) (“One of the means

 3   available to an ALJ to supplement an inadequate medical record is to order a consultative

 4   examination.”).

 5               Third and finally, plaintiff appears to argue the ALJ should have considered the evidence

 6   she eventually obtained, but does not specifically argue how this is so. However, she did in fact

 7   submit this evidence to the Appeals Council alongside her appeal. (See AT 2.) The Council

 8   determined that this evidence would not have changed the final determination of non-disability,

 9   and plaintiff does not appear to argue otherwise. Buck, 869 F.3d at 1048 (a court should reverse

10   “only if the ALJ's decision was not supported by substantial evidence in the record as a whole or

11   if the ALJ applied the wrong legal standard.”).

12               For these reasons, the undersigned finds the ALJ did not err in his duty to supplement the

13   record. Finding no further error, the decision is affirmed.

14                                                    ORDER

15               Accordingly, IT IS HEREBY ORDERED that:

16               1.     The Commissioner’s motion for summary judgment (ECF No. 17) is GRANTED;

17               2.     Plaintiff’s motion for summary judgment (ECF No. 14) is DENIED;

18               3.     This decision of the Commissioner is AFFIRMED; and

19               4.     The Clerk is directed to enter judgment for the Commissioner and CLOSE the

20                      case.
21   Dated: June 25, 2020

22

23
     hoff.1609
24

25

26
27

28
                                                           9
